Citation Nr: 1119236	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-07 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	S. E. Schermerhorn, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to September 1998, a portion of which represented service in the Persian Gulf War.  The appellant is his surviving spouse.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a February 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for the cause of the Veteran's death.

In a decision of August 2007, the Board continued the denial of entitlement to service connection for the cause of the Veteran's death.  Moreover, in a subsequent rating decision of April 2009, the RO once again denied entitlement to service connection for the cause of the Veteran's death.

In a Memorandum Decision of late March 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2007 decision denying entitlement to service connection for the cause of the Veteran's death, and, in so doing, remanded the appellant's case to the Board for action consistent with the Memorandum Decision.  The case is now, once more, before the Board for appellate review.



FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2003.

2.  According to the Certificate of Death, the immediate cause of the Veteran's death was brain cancer.

3.  At the time of the Veteran's death, service connection was in effect for degenerative disc disease of the cervical spine, evaluated as 30 percent disabling, as well as for snapping shoulder syndrome of the right arm, bursitis of the left hip, maxillary sinusitis, and residuals of a fracture of the left clavicle, each evaluated as noncompensably disabling.

4.  The Veteran's death from glioblastoma (i.e., brain cancer) was at least as likely as not related to exposure to chemical warfare agents during his service in the Persian Gulf War.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence she is expected to provide.  However, given the favorable disposition in this case, further discussion of the various provisions of the VCAA is unnecessary.

Service Connection for the Cause of the Veteran's Death

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes the appellant's multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in December 2006, as well as service treatment records, VA and private treatment records and examination reports, various medical treatises, and other supporting documentation.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant (the widow of the Veteran) seeks service connection for the cause of the Veteran's death.  In pertinent part, it is contended that the Veteran's death from fatal glioblastoma was the result of his exposure to various chemical agents during his period of service in the Persian Gulf War.

In that regard, in order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  There are primary causes of death which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such a condition affected a vital organ, and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2010).

In the case at hand, a review of the record discloses that the Veteran died on February [redacted], 2003.  According to the Certificate of Death, the immediate cause of the Veteran's death was brain cancer.  An autopsy performed immediately following the Veteran's death listed the cause of death as multicentric malignant glioma with astrocytic morphology involving the right parietal lobe and pons (multicentric glioblastoma multiforme).  At the time of the Veteran's death, service connection was in effect for degenerative disc disease of the cervical spine, evaluated as 30 percent disabling, as well as for snapping shoulder syndrome of the right arm, bursitis of the left hip, maxillary sinusitis, and residuals of a fracture of the left clavicle, each evaluated as noncompensably disabling.

Service treatment records, it should be noted, are negative for cancer of any kind.  However, at the time of VA examinations in 1998 (less than one year following the Veteran's discharge from service), he complained of two past episodes of vertigo, one in March 1998 (while in service), which occurred while he was sitting at a desk in his office, and which resolved after 2 to 3 hours of bed rest, and another in November 1998 (also while in service), which occurred following his return from work at the end of the day, and which was characterized by lightheadedness and dizziness which resolved with bed rest.  Significantly, the earliest postservice clinical indication of the presence of brain cancer was in 2002, approximately four years following the Veteran's discharge from service.

The Board notes that, in correspondence of December 2000, the Special Assistant to the Secretary of Defense for Gulf War Illnesses, Medical Readiness, and Military Deployments informed the Veteran that he might have been exposed to very low levels of chemical agent for a period of less than three days following the demolition of certain munitions at Khamisiyah, Iraq on March 10, 1991, but that, based on current medical evidence and ongoing research, no long term health effects were expected from such a brief, low-level exposure.

Following a complete review of the Veteran's claims folder in October 2003, a VA examiner offered his opinion that the Veteran's fatal brain cancer was not at least as likely as not related to his Gulf War Service or his various service-connected disabilities.  Regarding the Veteran's reported episodes of vertigo in 1998, the examiner indicated that, while vertigo is not one of the most common initial presentations of glioblastoma multiforme, that was dependent on the site where the glioblastoma originated.  Inasmuch as the Veteran's glioblastoma appeared to have originated in his pons, the examiner was of the opinion that it was "less likely than not" that the Veteran's vertigo was a manifestation of his glioblastoma.

In correspondence of September 2005, the Deputy Assistant Secretary of Defense for Force Protection and Readiness wrote that Institute of Medicine researchers, when comparing rates and causes of death for Gulf War Veterans whose units might have been exposed to very low levels of chemical warfare agents with those unlikely to have been so exposed, had concluded that, while the overall rate of death from cancer was the same, there was a slightly higher death rate due to brain cancer among service members assigned to units that might have been exposed.

In a subsequent review of the Veteran's claims folder dated in April 2006, the same VA examiner who had conducted the October 2003 review indicated that, in his opinion, and notwithstanding the aforementioned information, there was "no direct evidence" that "directly linked" the Veteran's exposure to chemical agents to development of his brain cancer.

In correspondence of October 2009, the Study Coordinator for the Environmental Epidemiology Service of the Department of Veterans Affairs indicated that a recent study had shown that, while the risk of death due to brain cancer was not greater among Gulf War Veterans than Veterans who had not served in the Gulf War, Gulf War Veterans who had served in the Army and were potentially exposed to oil well fire smoke or nerve agents in Khamisiyah had an increased risk of death due to brain cancer when compared to Army Veterans who had not served in the Gulf War.

In compliance with the Court's Memorandum Decision of March 2010, the Board, in February 2011, sought the opinion of an independent medical expert regarding the relationship, if any, between the Veteran's exposure to certain chemical agents during the Persian Gulf War and his fatal glioblastoma.

In response to the question whether the Veteran's service in the Persian Gulf, and, in particular, his apparent exposure to certain chemical warfare agents, including sarin and cyclosarin, at least as likely as not caused or contributed substantially or materially to his death from glioblastoma, an independent medical expert, in early March 2011, offered the following opinion:

It is my opinion that the Veteran's death from glioblastoma was at least as likely as not related to his Gulf War service and exposure to chemical warfare agents.

The etiology of glioblastoma is not known.  The data provided by Barth, et al. and Bullman, et al., suggests that Gulf War Veterans exposed to chemical agents for greater than two days have a relative risk of death from brain cancer of 2.71 and 3.26 respectively.  The Veteran was informed that he might have been exposed to chemical agents for a period of less than three days following the demolition of munitions at Khamisiyah, Iraq in March 1991.  This is the precise population studied by Bullman et al.  Therefore, scientific evidence supports a possible etiological link between these two occurrences, making it at least as likely as not that his brain cancer was related to his exposure to chemical warfare agents.

I would also like to comment that the Veteran's report of two episodes of self-limited vertigo in 1998 cannot be taken as evidence of the existence of a brain tumor in his pons at that time.  When brain stem dysfunction results from infiltration with a malignant tumor, the symptoms are typically gradual in onset, progressively worsen, and are associated with other abnormal neurological findings due to densely packed neural structures in this area.  As the Veteran's lamentable rapid progression from diagnosis in August 2002 to death in February 2003 with severe neurological dysfunction developing in the interim demonstrates, this is a rapidly growing, aggressive tumor.  That being said, it is also well-recognized that there can be a latency period from exposure to carcinogens to the development of brain tumors, the most well-recognized of which is radiation exposure, which can have a latency of 10-20 years from exposure to malignancy.  Therefore, the lack of symptoms or signs of neurological dysfunction upon his retirement in 1998 does not exclude the possibility that the chemical exposure in 1991 influenced the development of brain cancer in 2002.  Lastly, in the study by Bullman, et al., which had a 10-year follow-up, they divided subjects into three epochs of exposure and the relative risk of developing brain cancer increased in the last epoch ending in 2000, suggesting that the duration of time from exposure does not reduce one's risk of developing brain cancer from said exposure.

Please see references below.

References
1.  Bullman, T. A., Mahan, C. M., Kang, H. K., Page, W. F.  Mortality in US Army Gulf War Veterans Exposed to 1991 Khamisiyah Chemical Munitions Destruction.  American Journal of Public Health. 95 (8):1382-8, 2005 August.

2.  Barth, S. K., Kang, H. K., Bullman, T. A., Wallin, M. T.  Neurological Mortality Among US Veterans of the Persian Gulf War:  13-Year Follow-Up.  American Journal of Industrial Medicine. 52(9); 663-70, 2009 September.

3.  Simmons, N. E., Laws, E. R., Jr.  Glioma Occurrence After Sellar Irradiation:  Case Report and Review.  Neurosurgery. 42(1): 172-8, 1998 January.

4.  Hodges, L. C., Smith, J. L., Garrett, A., Tate, S.  Prevalence of Glioblastoma Multiforme in Subjects with Prior Therapeutic Radiation.  Journal of Neuroscience Nursing. 24(2): 79-83, 1992 April.

As is clear from the above, the weight of the evidence in this case is to the effect that the Veteran's death from glioblastoma was at least as likely as not the result of his exposure to chemical warfare agents during his service in the Persian Gulf War.  Under the circumstances, and with the resolution of all reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is in order.


ORDER

Service connection for the cause of the Veteran's death is granted.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


